Title: To Thomas Jefferson from William Fleming, 27 July 1776
From: Fleming, William
To: Jefferson, Thomas


                    
                        Dear Sir
                        Mt. Pleasant 27th. July, 1776.
                    
                    Our convention having, the 12th. instant, adjourned to the first monday in October, I did not receive yours of the 1st. July ‘til I had been a fortnight at home.
                    I am much concerned at the situation of our affairs in Canada, but am not without hope they may yet be retrieved. A thorough knowledge of the sources of human evils, is, generally speaking, a good step towards pointing out effectual remedies; but I am fearful the procuring hard money, in our present circumstances, will be attended with great difficulty, and it must be very discouraging to young soldiers to meet a formidable enemy in the jaws of a malignant distemper.
                    The horrid conspiricy at New York affects me exceedingly, and when I reflect that every engine of ministerial tyranny is in motion to effect their diabolical purposes, I cannot suppress my anxiety, lest the seeds of that infernal plot be not totally eradicated. God grant that the authors with all their coadjutors may meet with the justice due to their horrid crime.
                    I perfectly agree with you in opinion that the severity of our trial is near at hand and perhaps a few weeks will determine the fate of New York, as the enemy in that quarter, if we may believe the public papers, are very formidable; tho’ I doubt not they will meet with a very warm reception.
                    The spirits of our people are, and for some time have been, higher than at any period since the commencement of hostilities; and they are not a little elevated by our late successes at Charles Town, and Gwinn’s Island. How a severe reverse of fortune might affect them, I cannot pretend to determine; but those who are much elated with a little success, are generally most dejected in misfortune:  however, since the Rubicon is passed, I believe there are few among us, even of the lower class, who have an idea of giving up the cause, happen what will.
                    With respect to the late nomination of delegates, the reduction of the number to five was on motion of the governor, “first to save expense, and secondly that we might have the assistance of the two supernumeraries in our own government, where gentlemen of abilities are much wanting.” It met with little or no opposition. The appointment of Dr. Rickman physician and director general to the continental hospital, when McClurg, a native and regular bred physician had been recommended by the committee of safety, and by Genl. Lee, gave very great offence, and was undoubtedly the cause of Colo. Harrison’s being left out, as it was generally supposed Rickmans appointment was through his influence. Mr. Braxton’s address on government made him no friends in convention; and many reports were propagated in Wmsburg. (upon what grounds I know not) respecting the extreme imprudent, and inimical conduct of his lady, which, with many people, affected his political character exceedingly, of which Fitzhugh and some other of his friends informed him by letter, before we left town. As to your own case, you may make yourself perfectly easie, for you are as high in the estimation of your countrymen as ever, and the reason you were so late in the nomination was the mention of a letter you had written to Dr. Gilmer, signifying your inclination to resign. He was out of town at the time of the nomination, but desired another gentleman, if the matter came on in his absence, to inform the house he had received such a letter, which he accordingly did, and thereupon arose a debate whether or not your excuse should be admitted. Some were of opinion you were jesting, and some that you were in earnest, and after near half an hours debate, they proceeded to ballot without a question being put, and many of your warmest friends (myself among the rest) erased your name out of their ballots, taking it for granted that your services in congress were to be dispensed with, as the opposition grew faint towards the latter end of the debate. Had it not been for these circumstances, I much doubt whether there would have been three votes against you. Your letter to the president on the same subject appeared the next day, which would have been effectual, had it arrived in time; but as the nomination was over, the house did not seem inclined to a new election; tho’ I imagine if your affairs are such as make your longer stay in congress still inconvenient, you will be indulged in October with a recess for the remainder of the year.
                    
                    Our elections of senators, of whom you have already been informed we are to have twenty four, come on early next month. The districts in our neighbourhood are 1st. Chesterfield, Amelia and Cumberland. 2d. Henrico Goochland and Louisa. 3d. Amherst, Albemarle, and Buckingham. The Candidates are Messrs. Cary and Mayo for the first, (Tabb having lately declined, it is said, in favor of Mayo!), Messrs. T. Mann Randolph and Adams for the second, and Dr. Walker and W. Cabell for the third.
                    We have a prospect of a fine crop, tho’ we begin to suffer with a drought. I was at Old Con’s last monday, and observed the corn in the Island to be very fine. Our latter wheat is much injured by the rust, and the weavel alredy begin to appear.
                    I am with great esteem, dear sir, Yr. friend & obed. servt.,
                    
                        Wm. Fleming
                    
                